IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

FLO-RONKE INC D/B/A                   NOT FINAL UNTIL TIME EXPIRES TO
AMAZING GRACE ASSISTED                FILE MOTION FOR REHEARING AND
LIVING FACILITY,                      DISPOSITION THEREOF IF FILED

      Appellant,                      CASE NO. 1D15-2063

v.

STATE OF FLORIDA,
AGENCY FOR HEALTH CARE
ADMINISTRATION,

      Appellee.

_____________________________/

Opinion filed June 1, 2015.

An appeal from an order of the State of Florida, Division of Administrative
Hearings.
John D.C. Newton, II, Administrative Law Judge.

Rawsi Williams, Miami, for Appellant.

Tracy L. George, Chief Appellate Counsel, and Cynthia L. Hain, Assistant General
Counsel, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED.

RAY, SWANSON, and MAKAR, JJ., CONCUR.